Exhibit 10.25

Notice of Grant of Stock Options &

Signature Page to the Option Agreement

 

 

 

SITEL Corporation

 

 

ID: 47-0684333

 

 

111 South Calvert Street, Suite 1900

 

 

Baltimore, Maryland 21202

 

 

(410) 246-1505

 

 

Option Number:  

 

Plan:

 

ID:

 

You have been granted an option pursuant to the SITEL Corporation 1999 Stock
Incentive Plan, as amended (the “Plan”).

 

The terms of the option are evidenced in the attached Option Agreement, to which
this Notice of Grant of Stock Options serves as the signature page.  The
following terms when used in the Option Agreement have the meanings set forth
below:

 

 

Optionee:

 

 

Number of Option Shares:

 

 

Grant Date:

 

 

Option Exercise Price:

 

 

Latest Expiration Date:

 

 

The date or dates on which the option becomes exercisable is governed by Section
3 of the Option Agreement, subject to additional terms and conditions set forth
in the Option Agreement and the Plan.  In no event shall the option be
exercisable after the Latest Expiration Date.

 

By your signature and the Company’s signature below, you and the Company agree
that the option whose terms are evidenced in the attached Option Agreement has
been granted under and is governed by the terms and conditions of the Plan, and
that you have received a copy of the Plan and the Option Agreement. You
specifically acknowledge the governing laws of Nebraska and the exclusive
jurisdiction of the Nebraska courts as set forth in Sections 10 and 11 of the
Option Agreement.

 

 

 

 

SITEL Corporation

 

Date

 

 

 

 

 

 

Optionee]

 

Date

 

--------------------------------------------------------------------------------


 

OPTION AGREEMENT

(Non-Qualified Stock Option)

 

SITEL CORPORATION


1999 STOCK INCENTIVE PLAN

 

THIS AGREEMENT entered into as of the Grant Date between SITEL Corporation, a
Minnesota corporation (the “Company”) and Optionee.  Certain capitalized terms
used herein are defined in the attached Notice of Grant of Stock Options, which
serves as the signature page to this Option Agreement and is incorporated herein
by this reference.  All other capitalized terms used and not otherwise defined
herein shall have the meanings given them in the SITEL Corporation 1999 Stock
Incentive Plan, as amended (“Plan”).

 

1.             Grant of Option.  The Company hereby grants to Optionee a
Non-Qualified Stock Option (the “Option”) to purchase, up to and including in
the aggregate, that number of shares of voting common stock of the Company, with
a par value of $.001 each (the “Stock”) equal to the Number of Option Shares at
the Option Exercise Price, subject in all respects to the terms and provisions
of the Plan, which has been adopted by the Company and which is incorporated
herein by reference.

 

2.             Option Exercise Price.  The Option Exercise Price represents the
Fair Market Value of a share of the Stock on the Grant Date as determined in
accordance with the Plan.

 

3.             When Option Is Exercisable.  This Option shall become exercisable
in five (5) installments.  Each such installment shall permit the purchase of
twenty percent (20%) of the Number of Option Shares.  The first installment
shall become exercisable on the first year anniversary of the Grant Date and
succeeding installments shall become exercisable on the second, third, fourth
and fifth year anniversaries, respectively, of the Grant Date.  Once an Option
installment becomes exercisable, it shall remain exercisable until expiration,
cancellation, or termination of this Option.  This Option may not be exercised
after the Latest Expiration Date and may be exercised during its term only in
accordance with the other provisions of this Option Agreement and the terms of
the Plan.

 

4.             Effect of Termination of Employment.  If this Option is then in
effect, it shall terminate earlier than the Latest Expiration Date described in
Section 3, upon the events described below:

 

(a)           Termination of Employment For Cause.  If the employment of
Optionee with the Company or any Subsidiary is terminated by the Company for
cause as determined by the Committee, then this Option shall terminate
immediately upon such termination of employment.

 

(b)           Termination of Employment Because of Death.  If Optionee dies
while employed by the Company or any Subsidiary, or within three (3) months
after the termination of employment of Optionee with the Company other than for
cause, then the following provisions shall apply.  Any portion of this Option
which has not become exercisable under Section 3 as of the date of such
termination of employment shall terminate immediately upon such termination of
employment.  Any portion of this Option which has become exercisable under
Section 3 as of the date of such termination of employment shall remain
exercisable until the one year anniversary of the date of such termination of
employment (but in any event no later than the Latest Expiration Date), at

 

2

--------------------------------------------------------------------------------


 

which time it shall terminate.  Any such exercise of the Option following
Optionee’s death shall be made only by the deceased Optionee’s executor or
administrator or other duly appointed representative reasonably acceptable to
the Committee, unless the deceased Optionee’s Will specifically devises such
Option, in which case such exercise shall be made only by the beneficiary of
such specific devise.  If a deceased Optionee’s personal representative or the
beneficiary of a specific devise under such deceased Optionee’s Will is entitled
to exercise any Option pursuant to the preceding sentence, then such
representative or beneficiary shall be bound by all of the terms and provisions
of the Plan and the applicable Option Agreement which would have applied to the
deceased Optionee.

 

(c)           Termination of Employment Other Than For Cause or Because of
Death.  If Optionee’s employment with the Company or any Subsidiary terminates
for any reason other than death or termination by Company for cause, then the
following provisions shall apply.  Any portion of this Option which has not
become exercisable under Section 3 as of the date of such termination of
employment shall terminate immediately upon such termination of employment.  Any
portion of this Option which has become exercisable under Section 3 as of the
date of such termination of employment shall remain exercisable until the
three-month anniversary of the date of such termination of employment (but in
any event no later than the Latest Expiration Date), at which time it shall
terminate.

 

Optionee shall be deemed to have a “termination of employment” upon his or her
ceasing to be employed by any of the Company or a Subsidiary or by a corporation
assuming this Option in a transaction to which Section 424(a) of the Code
applies.  The Committee (or its delegatee under the Plan) shall have the right
to determine whether any leave of absence constitutes a termination of
employment for purposes of this Option.  The Committee (or its delegatee under
the Plan) shall have the right to determine whether the termination of
employment of Optionee is a dismissal for cause and the date of termination in
such case, which date the Committee may retroactively deem to be the date of the
event that constitutes cause for dismissal.  Such determinations of the
Committee shall be final, binding, and conclusive.

 

5.             Manner of Exercise.  As to any portion or all of this Option
which is then exercisable, this Option shall be exercised by Optionee delivering
all of the following to the Company prior to the expiration, cancellation or
termination of this Option:  (a) a written notice of exercise duly signed by
Optionee, in the form provided by the Company; and (b) a certified or cashier’s
check (or other form of payment which is satisfactory to the Company in its sole
discretion) representing full payment of the Option Exercise Price for the
shares of Stock being purchased.  Optionee acknowledges that before any shares
will be delivered to Optionee pursuant to exercise of this Option, provision
must be made for the satisfaction of all requirements, if any, for withholding
taxes, either by the Optionee paying to the Company the amount of withholding
taxes or, if the Company consents, by withholding from the shares issued to
Optionee the number of shares having a value equal to the withholding taxes due.

 

6.             Non-Transferability.  This Option may not be transferred in any
manner otherwise than by Will or the laws of descent and distribution, and may
be exercised during the lifetime of the Optionee only by the Optionee or his or
her legal representative.  The terms of this Option Agreement shall be binding
upon the executors, administrators, heirs, successors, and assigns of the
Optionee.

 

7.             Subject to Plan.  Optionee acknowledges receipt of a copy of the
Plan and represents that

 

3

--------------------------------------------------------------------------------


 

he or she is familiar with the terms and provisions thereof.  Optionee accepts
this Option subject to all the terms and provisions of the Plan.   Optionee
agrees to accept as binding, conclusive, and final all decisions and
interpretations of the Committee upon any questions arising under the Plan or
this Option Agreement.

 

8.             No Rights as Shareholder.  Optionee shall have no rights as a
shareholder in respect of shares of Stock as to which this Option shall not have
been duly exercised and all payments and other deliveries therefor made as
provided in Section 5 and shall have no rights with respect to such shares of
Stock which are not expressly conferred by the Plan.

 

9.             No Right to Continued Retention as Employee.  Nothing in this
Option Agreement shall confer or be deemed to confer upon Optionee the right to
continue in the employ of the Company or any Subsidiary which employs Optionee
or affect the right of the Company or any Subsidiary which employs Optionee to
terminate the employment of Optionee with or without cause.

 

10.           Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of Nebraska, without reference to the conflict of
laws principles of such State.

 

11.           Venue.  With respect to any claim arising out of this Option,
Optionee hereby (a) irrevocably submits to the exclusive jurisdiction of the
courts of the State of Nebraska and the United States District Court located in
the City of Omaha, Nebraska; (b) irrevocably waives any objection which Optionee
may have at any time to the venue of any suit, action or proceeding arising out
of or relating to this Option Agreement brought in any such court and
irrevocably waives any claim that such suit, action or proceeding is brought in
an inconvenient forum; and (c) irrevocably waives the right to object, with
respect to such claim, suit, action or proceeding brought in any such court,
that such court does not have jurisdiction over Optionee.

 

12.           Waiver.  Nothing in the Plan or in the Optionee’s contract of
employment shall be construed as giving Optionee a right to be designated for
participation in the Plan or to receive, or be considered for, an option under
the Plan.  Options granted pursuant to the Plan and this Agreement are
voluntarily granted by the Company, and Optionee has no legal claim to continued
grants of such options.  The Company may amend or terminate the Plan at any
time.  Neither an option nor the shares to which it relates shall be pensionable
for any purpose.  The rights and obligations of Optionee under the terms or
conditions of his or her office or employment shall not be affected by
Optionee’s participation in the Plan or any right Optionee may have to
participate in the Plan.  An Optionee who participates in the Plan waives all
and any rights to compensation or damages in consequence of the termination of
Optionee’s office or employment with SITEL or any Subsidiary whether lawfully or
in breach of contract insofar as those rights arise, or may arise, from Optionee
ceasing to have rights under, or be entitled to exercise this Option or any
other option under, the Plan as a result of such termination or from the loss or
diminution in value of such rights or entitlement.  If necessary, Optionee’s
terms of employment shall be varied accordingly.

 

13.           Severability.  If a provision of this Option is or becomes invalid
in whole or in part or if there is an omission in this Option, the validity of
the remaining provisions shall not be affected.  In place of the invalid
provision and to fill in an omission an appropriate provision shall be effective
which, to the extent legally possible, most closely reflects the intention of
the contractual parties if they had considered this point.  If a provision is
invalid due to a measurement of duty of time (deadline or date), it shall be

 

4

--------------------------------------------------------------------------------


 

replaced with a provision containing the nearest measurement allowed by law.

 

[End of document]

 

5

--------------------------------------------------------------------------------